Name: Commission Regulation (EEC) No 3334/88 of 27 October 1988 amending Regulation (EEC) No 2934/88 on the sale at prices fixed in advance of certain boned beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/40 Official Journal of the European Communities 28 . 10 . 88 COMMISSION REGULATION (EEC) No 3334/88 of 27 October 1988 amending Regulation (EEC) No 2934/88 on the sale at prices fixed in advance of certain boned beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2), third indent, of Regulation (EEC) No 2934/88 is hereby replaced by the following : '  1 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts concluded on or after that date . Whereas Commission Regulation (EEC) No 2934/88 (3) provides for the sale at a price fixed in advance of certain boned beef held by certain intervention agencies ; whereas, in order to avoid further storage of some beef, the quantities put up for sale under the abovementioned Regulation should be increased ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24. O OJ No L 198 , 26 . 7 . 1988 , p . 24 . (3 OJ No L 264, 24. 9 . 1988 , p . 35 .